United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2780
                                   ___________

Ramon Zamora Puentes,                *
                                     *
            Petitioner,              *
                                     * Petition for Review of
      v.                             * an Order of the Board
                                     * of Immigration Appeals.
                    1
Michael J. Mukasey, United States    *
Attorney General,                    * [UNPUBLISHED]
                                     *
            Respondent.              *
                                ___________

                             Submitted: December 1, 2008
                                Filed: December 8, 2008
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Ramon Zamora Puentes petitions for review of an order of the Board of
Immigration Appeals (BIA) affirming an Immigration Judge’s denial of cancellation
of removal. Because we conclude that Puentes’s petition for review was untimely
filed more than 30 days after the BIA issued its final order of removal, we lack
jurisdiction to review the order. See 8 U.S.C. § 1252(b)(1) (“The petition for review


      1
       Michael J. Mukasey has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
must be filed not later than 30 days after the date of the final order of removal.”); Fed.
R. App. P. 26(a) (computation of time); Boudaguian v. Ashcroft, 376 F.3d 825, 827
(8th Cir. 2004) (order denying relief from removal is final when issued and must be
appealed within statutorily prescribed period; this court has no jurisdiction when
petition for review is filed outside that 30-day period).

      Accordingly, we dismiss the petition.
                     ______________________________




                                           -2-